DOWDELL, J.
It is not certain whether the purpose of the complainant’s bill is to "establish and enforce a trust, or for the specific performance of a contract. As a bill for the, establishment of a trust, the facts averred are wholly insufficient. The mere promise by one, without more, to purchase land for another, is not a contract out of which a court of equity will raise a trust, when the party buys the land and pays for it with his own money and takes the deed to himself. In the case as made by the bill the complainant furnished no money to pay for the land, nor, indeed, even a consideration to support the alleged promise made by the respondent to buy the land in question for the complainant. The facts averred are insufficient to create a trust relation.
As a bill for the specific performance of a contract it is defective in averment. It fails to set out with sufficient particularity and clearness the terms of the contract. Moreover, the bill avers that the respondent was to make a deed to the complainant upon the payment *462by him of the purchase money, and fails to show a sufficient tender. The chancellor committed no error in sustaining the demurrer to the bill.
Affirmed.
Tyson, C. J., and Anderson and Mcclellan, JJ., concur.